Opinion issued November 20, 2008















In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-06-01171-CR
           01-06-01172-CR
           01-06-01173-CR
____________

MATTHEW THOMAS GARRETT, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 239th District Court 
Brazoria County, Texas
Trial Court Cause Nos. 42960, 42961 and 42962



MEMORANDUM  OPINION
	On August 28, 2008, we abated the above-referenced cases and ordered a
hearing in the trial court.  Among the issues the trial judge was to consider was
whether appellant desired to prosecute these appeals.  The trial court conducted a
hearing on September 25, 2008, and a reporter's record of that hearing has been filed
with the Clerk of this Court.  During the hearing, appellant stated to the Court that he
did not wish to pursue his appeals, and the trial court made a finding that "Mr. Garrett
does not want to proceed with his appeals in cause numbers 01-06-01171-CR, 01-06-01172-CR, and 01-06-01173-CR."  We order the appeals reinstated.
	On September 2, 2008, appellant filed with the Clerk of this Court a written
motion to dismiss the appeals in cause numbers 01-06-01171-CR and 01-06-01172-CR.  The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).  The motion is granted.
	We note that the record before this Court does not include a written motion to
dismiss appellate cause number 01-06-01173-CR.  However, given appellant's
expressed desire to forego pursuit of all of three of his appeals, we conclude that good
cause exists to suspend the operation of Rule 42.2(a), in accordance with Rule 2.  See
Tex. R. App. P. 2.
	We have not yet issued a decision in these cases.  Accordingly, we dismiss the
appeals in cause numbers 01-06-01171-CR, 01-06-01172-CR and 01-06-01173-CR. 
	The Clerk of this Court is directed to issue the mandates.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Nuchia and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).